DETAILED ACTION
Status of the Application
Claims 21-40 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 02/14/2020; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 02/14/2020.
Claims 21-40 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 21-40, under Step 2A claims 21-40 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 21-40, the independent claims (claims 21, 28, and 35) are directed procedure for implementing services on behalf of a provider (e.g. creating services for clients, receiving input, delivering software products) These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as legal obligations and business relations. The commercial interactions are entered into when creating constraints for one or more software, while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – processor, a memory, computer, computer node, server, software products, computer readable storage media to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0223) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as processor, a memory, computer, computer node, server, software products, computer readable storage media. When considered individually, the processor, a memory, computer, computer node, server, software products, computer readable storage media claim elements only contribute generic recitations of 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 26, 33, and 40  directed to iteratively implementing services on behalf of a provider.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interactions such as legal obligations and business relations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 22-25, 27, 29-32, 34, and 36-39  are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 2012/0089485, Williams, et al. to hereinafter Williams in view of United States Patent Publication US 2014/0280961, Martinez, et al.

Referring to Claim 21, Williams teaches a system, comprising:
one or more computing nodes, each of the computing nodes comprising at least one processor and a memory, wherein the one or more computing nodes implement an enterprise catalog service (
Williams: Fig. 2b Williams describes the computer networks representative of the one or more computers and see ¶ Williams: Sec. 0024, “As used herein, the term "network" refers broadly to any group of two or more computer systems or devices that are linked together from time to time (or permanently)” 
Williams: Sec. 0031, “A computer system may comprises a central processing unit(s) (CPU) or processor(s) coupled to a random-access memory (RAM), a read-only memory (ROM));
wherein the enterprise catalog service is configured to:
create, in response to a request, a constraint, wherein the constraint comprises one or more rules, each rule restricting how software products to which the rule is applied are to be used by one or more end users (
Williams: Sec. 0278, There are two exceptions to this rule. The first is if any of the license requirements require user input such as a user name, email address or organization name. When this is the case, the user will be prompted to provide this information prior to launching the application. The second possibility is if license automation is not possible for a particular product but we are still provisioning the third party license. In this case, a dialog will display the license information (serials, license files) in a dialog so the user can manually enter the license information. In all cases, license provisioning takes place after the user has accepted the EULA, before the application has started.);
Williams describes have rules for software and end users.

Williams does not explicitly teach associate the constraint to one or more software products, wherein associating the constraint to the one or more software products subjects the use of the one or more software products by the one or more end users to the one or more rules; provide the constraint to a product delivery platform upon the use of at least one of the software products by an end user of the one or more end users, for the product delivery platform to apply the one or more rules of the constraint to the use of the software product by the end user;  share the constraint with another entity; 
	However, Martinez teaches these limitations
associate the constraint to one or more software products, wherein associating the constraint to the one or more software products subjects the use of the one or more software products by the one or more end users to the one or more rules (
Martinez: Sec. 0078, The policy engine allows policies to be created through an easy to use visual interface that allows users that do not necessarily have information technology skills or other programming skills to author and assign policies to workloads. The policies can be expressed via languages such as XML, and the like. In some embodiments of the present invention a policy could be an event policy. An event policy supports matching one or more events that are temporally related and generate a notification action when matches occur. An event can be defined as either a threshold condition or matching constraints specified as rules. A rule is comprised of one or more match constraints and each match constraint must be satisfied, by a logical “and” operation, within a specified sliding time window in order for the notification actions to be invoked.);
Martinez describes associating at constraints and software being connected to users.

provide the constraint to a product delivery platform upon the use of at least one of the software products by an end user of the one or more end users, for the product delivery platform to apply the one or more rules of the constraint to the use of the software product by the end user;  share the constraint with another entity (
Martinez: Sec. 0149, Simply put, workloads may thereby be integrated and dependencies, such as in a tiered, one to many deployment plan, created. Accordingly, configuration may also be shared across multiple interdependent workloads. This allows, for example, the generation of master-slave workload relationships, for example.
Martinez: Sec. 0150, The deploying of the blueprint may map the logical design to a set of available resources within the hybrid cloud environment. The deployment policy may utilize design time constraints, such as container resource affinity, workload resource requirements (e.g., minimum cpu and memory), application components and availability of required data/artifacts, operating system, required SLA, etc., to constrain the initial set of available cloud resources. The deployment policy may further provide the ability to globally or on a hierarchical basis define specific sets of cloud resources that should be included/excluded from evaluation for application blueprints deployed within that container hierarchy. The deployment policy may further provide the ability to specifically include/exclude sets of resources based on meta-data properties specified on the logical design. For example, the enforcement of a “geographic” constraint may be performed by the deployment policy, such as by requiring workloads to be tagged with a meta-data property and filtering out providers that do not match this constraint.);
Martinez describes the deployment and delivery of software, which includes the sharing and filtering out of constraints.

Williams and Martinez are all directed to the analysis and working with digital data (See Williams at 0181, 0205; Martinez at 0176). Williams discloses that additional examples data control, such as including the use of a System Administrator (See Williams at 0027). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams, which teaches detecting and managing of software products in view of Martinez, to efficiently apply analysis of digital data to enhancing the management of software to allow the use of remote execution of software. (See Martinez at 0011, 0170).

Referring to Claim 22, Williams teaches the system of claim 21, wherein the one or more end users are end users of a client (
Williams: Sec. 0004, This can be viewed in terms of a purchase-to-usage “chain” that includes different participants: vendors (i.e., ISVs—independent software vendors), purchasers, administrators, and users (e.g., “end users”).
Williams: Sec. 0081, At step 401, a user (i.e., end user) can browse the store from within the product browser; filtering by criteria (e.g., vendor, product, category, etc.) is available.);

Williams does not explicitly teach wherein the request to create a constraint is received from an administrator of the client; wherein to share the constraint with another entity further comprises:
receive another request from the administrator to share the constraint with a different recipient administrator; send to the different recipient administrator, in response to the other request, a notification that the constraint is being shared with the different recipient administrator, wherein the notification comprises the constraint, an identifier of the constraint, an object representing the constraint, or a unique resource identifier for the object representing the constraint. 
	However, Martinez teaches these limitations
wherein the request to create a constraint is received from an administrator of the client (
Martinez: Sec. 0021, receiving a constraint for the cloud-computing resource or for a computer workload that may be deployed on the cloud-computing resource, wherein the cloud-computing resource is a cloud-computing resource; and applying the constraint on the cloud-computing resource such that, when the cloud-computing resource is used to perform the computer workload, the cloud-computing resource's operation is limited according to the constraint.
Martinez: Sec. 0068, Additionally, users of platform 20 can access cloud-computing services through platform 20 on-demand and on a self-service basis through the standardized access. Users of cloud computing services offered by platform 20 may include end-users, developers, partners, or administrators that reside on the client network 31.);
Martinez describes the creating and receiving of constraints from users, in which users can be admins.

wherein to share the constraint with another entity further comprises:
receive another request from the administrator to share the constraint with a different recipient administrator (
Martinez: Sec. 0034, The firewalls may be of types provided by different vendors and employ at least one of different operating system, communication protocols, and programming languages. The method and system may automatically remove firewall rules across multiple firewalls in multiple security zones when the firewall rules do not apply to software workloads within the security zones. The firewalls may be of types provided by different vendors and employ at least one of different operating system, communication protocols, and programming languages.);
Martinez describes the firewall which is a tool that consist of constraints that can be shared with or to different admins.

send to the different recipient administrator, in response to the other request, a notification that the constraint is being shared with the different recipient administrator, wherein the notification comprises the constraint, an identifier of the constraint, an object representing the constraint, or a unique resource identifier for the object representing the constraint (
Martinez: Sec. 0063, Advantages to the present invention's model include enabling a federated constituency of internal and external service providers that can be selected (and switched as needed) to provide best fit and value, such as between different internal and external cloud providers. For example, development projects, which may be subjected to waiting times or interruptions, but which contain highly confidential information, may be deployed on a cloud that has low cost, but that has very specific security requirements, while commercial services, some of which are non-confidential in nature, might preferably be deployed on very fast, highly scalable cloud infrastructure to ensure high quality of service, but security requirements might be different than for a development project.
Martinez: Sec. 0078, An event policy supports matching one or more events that are temporally related and generate a notification action when matches occur. An event can be defined as either a threshold condition or matching constraints specified as rules. A rule is comprised of one or more match constraints and each match constraint must be satisfied, by a logical “and” operation, within a specified sliding time window in order for the notification actions to be invoked.).
Martinez describes constraints that have notification and that can be shared with or to different admins.

Williams and Martinez are all directed to the analysis and working with digital data (See Williams at 0181, 0205; Martinez at 0176). Williams discloses that additional examples data control, such as including the use of a System Administrator (See Williams at 0027). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams, which teaches detecting and managing of software products in view of Martinez, to efficiently apply analysis of digital data to enhancing the management of software to allow the use of remote execution of software. (See Martinez at 0011, 0170).

Referring to Claim 23, Williams teaches the system of claim 21, wherein to share the constraint with another entity further comprises:
receive input indicating that a new version of at least one of the software products is available;  update the at least one software product to the new version of the at least one software product (
Williams: Sec. 0041, when a new software package is available, the client (user) immediately sees it as the server alerts the client. In a similar fashion, when an update is available, it is immediately available to the client (which can then proceed to download the update in the background).
Williams: Sec. 0172, When a private cloud polls the public cloud to check for new products, new Studio supported product catalog information will always be retrieved. Retrieval of the AppWave file for a particular product along with specific PADE applications is done on demand. The private cloud will make use of the PADE plugin version numbers to determine if a new version must be downloaded.);
Williams describes the receiving and updating of software products, which includes new software.

associate, automatically and without user intervention, the constraint to the new version of the at least one software product (
Williams: Sec. 0172, The public cloud is modified to allow users with packaging privileges to upload PADE plugins, Instant Packaging and Redistributable applications. When a private cloud polls the public cloud to check for new products, new Studio supported product catalog information will always be retrieved. Retrieval of the AppWave file for a particular product along with specific PADE applications is done on demand. The private cloud will make use of the PADE plugin version numbers to determine if a new version must be downloaded.
Williams: Sec. 0278, There are two exceptions to this rule. The first is if any of the license requirements require user input such as a user name, email address or organization name. When this is the case, the user will be prompted to provide this information prior to launching the application. The second possibility is if license automation is not possible for a particular product but we are still provisioning the third party license. In this case, a dialog will display the license information (serials, license files) in a dialog so the user can manually enter the license information. In all cases, license provisioning takes place after the user has accepted the EULA, before the application has started.).
Williams describes have rules for software and installing new software based on rules and licensing.


Referring to Claim 24, Williams teaches the system of claim 21, wherein the one or more software products are in a portfolio (
Williams: Sec. 0066, “In a private Tool Cloud™ system deployment inside an organization, the organization's system administrator will grant (appropriate) users access to certain software packages” and Williams: Sec. 0076, “For example, an administrator may create and manage various Eclipse™ configurations (Team 1 configuration, Team 2 configuration, etc.)” );
Williams describes the granting users access to the software packages and the administrator creating and managing the configurations representative of adding the end users to the portfolio
wherein associating the constraint to the one or more software products comprises adding the constraint to the portfolio (
Williams: Fig. 3b and Williams: Sec. 0072, “Conventional virtualization technique can be employed to virtualize the file system and the registry used by the instant-on (streamed) application; the application binary itself executes natively (i.e., without virtualization). During execution of the instant-on application binary, the virtualized local file system supports creation of local objects, data structure, and files (e.g., DLLs), and any other items that the application expects (i.e., the virtualized execution environment is preconceived). This serves as a local sandbox for the instant-on application to write local data, including for instance configuration information. In this manner, the instant-on application is executed in a self-contained environment so that its impact on the user's computer can be minimized.”
Williams: Sec. 0074, “For the example shown in the figure, the user has 18 local applications under All Access (licensed under a single “All Access” pass), and 6 applications under MyApps (e.g., internal applications or third-party applications). In a manner similar to virtualization of software applications, servers (e.g., MySQL server) can be virtualized and made available under Library 311 as a “virtual server” (i.e., a virtual instance of a server). This is especially useful for those users who are developers. For example, consider a developer user who is developing a product against five databases. Using the system of the present technology, an administrator need only create five different virtualized versions of those databases and then make those available to the firm's developer users” 
Williams: Sec. 0075, “As shown, the workspace of the user interface lists items available for purchase in the public marketplace (public cloud), thus serving as a gateway to products not currently within one of the other clouds. Purchased items can be either placed directly into the user's Library or into a cloud (e.g., firm's private tool cloud, managed by the firm's administrator and/or users).” Noting the placing of software products shown in fig. 3b in the firm’s private tool cloud managed by the administrator and these products for purchase representative of the software product sourced by an entity other than the customer organization 
Williams: Sec. 0069, “Based on the credentials presented by the user, the currently-connected cloud server allows the user to charge the user's ToolBox with products and packages.” .);
Williams describes the server and products and packages associated to a server, which includes adding software products to the portfolio.

wherein the portfolio further comprises the one or more end users who have been granted permission to discover and launch the one or more software products in the portfolio, including the end user (
Williams: Sec. 0066, “In a private Tool Cloud™ system deployment inside an organization, the organization's system administrator will grant (appropriate) users access to certain software packages” and Williams: Sec. 0076, “For example, an administrator may create and manage various Eclipse™ configurations (Team 1 configuration, Team 2 configuration, etc.)” 
Williams: Sec. 0084, At step 511, a “launch” request is sent to the server from the client. In response to this request, the server downloads a license slip file to the client, as shown at step 512. (In the case that a more complex permission model is in place at the deployment, additional access control steps are taken to verify that the request is permitted.);
Williams describes the granting users access to the software packages and the administrator creating and managing the configurations representative of adding the end users to the portfolio

wherein to share the constraint with another entity further comprises:
share the constraint with (See Martinez) a second portfolio, wherein the second portfolio comprises the one or more software products and a different one or more end users who have been granted permission to discover and launch the one or more software products in the second portfolio (
Williams: Sec. 0004, The typical firm must manage hundreds of different combinations of vendors and packages (and often different versions and/or configurations thereof).
Williams: Sec. 0064, The module includes a user interface allowing the system administrator to specify configurations, including a permission model that establishes access rights for users. The administrator can create different client (product browser) configurations and assign each to a particular group of users. Additionally, the administrator uses the interface to load the various software products that will be offered by the system, and enter relevant licensing information for each such product.);
Williams describes the granting users access to the software packages and the administrator creating and managing the configurations representative of adding the end users to the portfolio, in which 0004 and 0064 this includes multiple users and portfolios.

Williams does not explicitly teach wherein to share the constraint with another entity further comprises: share the constraint with; wherein sharing the constraint with the second portfolio subjects the use of the one or more software products in the second portfolio wherein to share the constraint with another entity further comprises: share the constraint with to the one or more rules of the constraint when the one or more software products are used by at least one of the different one or more end users; 
	However, Martinez teaches these limitations.
wherein to share the constraint with another entity further comprises:
share the constraint with; wherein sharing the constraint with the second portfolio (See Williams) subjects the use of the one or more software products in the second portfolio (See Williams) to the one or more rules of the constraint when the one or more software products are used by at least one of the different one or more end users (
Martinez: Sec. 0063, Advantages to the present invention's model include enabling a federated constituency of internal and external service providers that can be selected (and switched as needed) to provide best fit and value, such as between different internal and external cloud providers. For example, development projects, which may be subjected to waiting times or interruptions, but which contain highly confidential information, may be deployed on a cloud that has low cost, but that has very specific security requirements, while commercial services, some of which are non-confidential in nature, might preferably be deployed on very fast, highly scalable cloud infrastructure to ensure high quality of service, but security requirements might be different than for a development project.
Martinez: Sec. 0078, An event policy supports matching one or more events that are temporally related and generate a notification action when matches occur. An event can be defined as either a threshold condition or matching constraints specified as rules. A rule is comprised of one or more match constraints and each match constraint must be satisfied, by a logical “and” operation, within a specified sliding time window in order for the notification actions to be invoked.
Martinez: Sec. 0079, a Tier 4 data center is common technical classification of a data center that generally has the highest uptime, however some enterprises refer to Tier 4 data centers as Tier 1 and the metamodel would allow Tier 1 and Tier 4 to be used interchangeably, depending on the definition used by a specific enterprise. This provides a benefit to the enterprise by eliminating the need to write specific policies for each instance or the need to customized each abstraction layer for individual instances.).
Martinez describes multiple software being used and having constraints that can be shared with or to different admins.

Williams and Martinez are all directed to the analysis and working with digital data (See Williams at 0181, 0205; Martinez at 0176). Williams discloses that additional examples data control, such as including the use of a System Administrator (See Williams at 0027). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams, which teaches detecting and managing of software products in view of Martinez, to efficiently apply analysis of digital data to enhancing the management of software to allow the use of remote execution of software. (See Martinez at 0011, 0170).

Referring to Claim 25, Williams teaches the system of claim 21, wherein the one or more end users are end users of a client (
Williams: Sec. 0004, This can be viewed in terms of a purchase-to-usage “chain” that includes different participants: vendors (i.e., ISVs—independent software vendors), purchasers, administrators, and users (e.g., “end users”).
Williams: Sec. 0081, At step 401, a user (i.e., end user) can browse the store from within the product browser; filtering by criteria (e.g., vendor, product, category, etc.) is available.);

Williams does not explicitly teach wherein the request to create a constraint is received from an administrator of the client; wherein to share the constraint with another entity further comprises:
make the constraint discoverable to administrators of a different client, wherein making the constraint discoverable comprises publishing one or more of:
a name for the constraint or a description of the constraint.
However, Martinez teaches these limitations
wherein the request to create a constraint is received from an administrator of the client (
Martinez: Sec. 0021, receiving a constraint for the cloud-computing resource or for a computer workload that may be deployed on the cloud-computing resource, wherein the cloud-computing resource is a cloud-computing resource; and applying the constraint on the cloud-computing resource such that, when the cloud-computing resource is used to perform the computer workload, the cloud-computing resource's operation is limited according to the constraint.
Martinez: Sec. 0068, Additionally, users of platform 20 can access cloud-computing services through platform 20 on-demand and on a self-service basis through the standardized access. Users of cloud computing services offered by platform 20 may include end-users, developers, partners, or administrators that reside on the client network 31.);
Martinez describes the creating and receiving of constraints from users, in which users can be admins.

wherein to share the constraint with another entity further comprises:
make the constraint discoverable to administrators of a different client, wherein making the constraint discoverable comprises publishing one or more of:
a name for the constraint or a description of the constraint (
Martinez: Sec. 0150, The deploying of the blueprint may map the logical design to a set of available resources within the hybrid cloud environment. The deployment policy may utilize design time constraints, such as container resource affinity, workload resource requirements (e.g., minimum cpu and memory), application components and availability of required data/artifacts, operating system, required SLA, etc., to constrain the initial set of available cloud resources. The deployment policy may further provide the ability to globally or on a hierarchical basis define specific sets of cloud resources that should be included/excluded from evaluation for application blueprints deployed within that container hierarchy. The deployment policy may further provide the ability to specifically include/exclude sets of resources based on meta-data properties specified on the logical design. For example, the enforcement of a “geographic” constraint may be performed by the deployment policy, such as by requiring workloads to be tagged with a meta-data property and filtering out providers that do not match this constraint.);
Martinez describes the deployment and delivery of software, which includes the sharing and filtering out of constraints; wherein the filtering out of constraints consist of names and descriptions of constraints 

Williams and Martinez are all directed to the analysis and working with digital data (See Williams at 0181, 0205; Martinez at 0176). Williams discloses that additional examples data control, such as including the use of a System Administrator (See Williams at 0027). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams, which teaches detecting and managing of software products in view of Martinez, to efficiently apply analysis of digital data to enhancing the management of software to allow the use of remote execution of software. (See Martinez at 0011, 0170).

Referring to Claim 26, Williams teaches the system of claim 21, wherein the one or more end users are end users of a client (
Williams: Sec. 0004, This can be viewed in terms of a purchase-to-usage “chain” that includes different participants: vendors (i.e., ISVs—independent software vendors), purchasers, administrators, and users (e.g., “end users”).
Williams: Sec. 0081, At step 401, a user (i.e., end user) can browse the store from within the product browser; filtering by criteria (e.g., vendor, product, category, etc.) is available.);

Williams does not explicitly teach wherein the request to create a constraint is received from an administrator of the client, wherein the enterprise catalog service is further configured to:
discover another constraint, wherein the other constraint was created and shared by another administrator of the client, import the other constraint, associate the other constraint to the one or more software products, wherein associating the other constraint to the one or more software products subjects the use of the one or more software products by the one or more end users of the client to one or more different rules of the other constraint.

	However, Martinez teaches these limitations
wherein the request to create a constraint is received from an administrator of the client (
Martinez: Sec. 0021, receiving a constraint for the cloud-computing resource or for a computer workload that may be deployed on the cloud-computing resource, wherein the cloud-computing resource is a cloud-computing resource; and applying the constraint on the cloud-computing resource such that, when the cloud-computing resource is used to perform the computer workload, the cloud-computing resource's operation is limited according to the constraint.
Martinez: Sec. 0068, Additionally, users of platform 20 can access cloud-computing services through platform 20 on-demand and on a self-service basis through the standardized access. Users of cloud computing services offered by platform 20 may include end-users, developers, partners, or administrators that reside on the client network 31.);
Martinez describes the creating and receiving of constraints from users, in which users can be admins.

wherein the enterprise catalog service is further configured to:
discover another constraint, wherein the other constraint was created and shared by another administrator of the client (
Martinez: Sec. 0021, receiving a constraint for the cloud-computing resource or for a computer workload that may be deployed on the cloud-computing resource, wherein the cloud-computing resource is a cloud-computing resource; and applying the constraint on the cloud-computing resource such that, when the cloud-computing resource is used to perform the computer workload, the cloud-computing resource's operation is limited according to the constraint.
Martinez: Sec. 0068, Additionally, users of platform 20 can access cloud-computing services through platform 20 on-demand and on a self-service basis through the standardized access. Users of cloud computing services offered by platform 20 may include end-users, developers, partners, or administrators that reside on the client network 31.);
Martinez describes the creating and receiving of constraints from users, in which users can be admins.
Martinez: Sec. 0034, The firewalls may be of types provided by different vendors and employ at least one of different operating system, communication protocols, and programming languages. The method and system may automatically remove firewall rules across multiple firewalls in multiple security zones when the firewall rules do not apply to software workloads within the security zones. The firewalls may be of types provided by different vendors and employ at least one of different operating system, communication protocols, and programming languages.);
Martinez describes the firewall which is a tool that consist of constraints that can be shared with or to different admins.

import the other constraint (
Martinez: Sec. 0110, The rules make it possible to call any programming language system, configuration management data system, or the like. In embodiments, the information retrieved by the rules can be added to the metamodel for the specified information technology resource. Rules are evaluated according to a plan. A plan is a set of rules the weighting value assigned to each rule.);
Martinez describes the additions of rules, in which the Examiner is interpreting as importing constraints.

associate the other constraint to the one or more software products, wherein associating the other constraint to the one or more software products subjects the use of the one or more software products by the one or more end users of the client to one or more different rules of the other constraint (
Martinez: Sec. 0078, The policy engine allows policies to be created through an easy to use visual interface that allows users that do not necessarily have information technology skills or other programming skills to author and assign policies to workloads. The policies can be expressed via languages such as XML, and the like. In some embodiments of the present invention a policy could be an event policy. An event policy supports matching one or more events that are temporally related and generate a notification action when matches occur. An event can be defined as either a threshold condition or matching constraints specified as rules. A rule is comprised of one or more match constraints and each match constraint must be satisfied, by a logical “and” operation, within a specified sliding time window in order for the notification actions to be invoked.).
Martinez describes associating at constraints and software being connected to users based on subject matters such as policies.

Williams and Martinez are all directed to the analysis and working with digital data (See Williams at 0181, 0205; Martinez at 0176). Williams discloses that additional examples data control, such as including the use of a System Administrator (See Williams at 0027). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams, which teaches detecting and managing of software products in view of Martinez, to efficiently apply analysis of digital data to enhancing the management of software to allow the use of remote execution of software. (See Martinez at 0011, 0170).

Referring to Claim 27, Williams teaches the system of claim 21, wherein the one or more end users are end users of a client (
Williams: Sec. 0004, This can be viewed in terms of a purchase-to-usage “chain” that includes different participants: vendors (i.e., ISVs—independent software vendors), purchasers, administrators, and users (e.g., “end users”).
Williams: Sec. 0081, At step 401, a user (i.e., end user) can browse the store from within the product browser; filtering by criteria (e.g., vendor, product, category, etc.) is available.);

Williams does not explicitly teach wherein the request to create a constraint is received from an administrator of the client; wherein to share the constraint with another entity further comprises:
receive, from the administrator of the client, input initiating an operation to share the selected constraint with another entity; initiate an approval workflow to request, on behalf of the administrator, approval to share the constraint with the other entity.
	However, Martinez teaches these limitations
wherein the request to create a constraint is received from an administrator of the client (
Martinez: Sec. 0021, receiving a constraint for the cloud-computing resource or for a computer workload that may be deployed on the cloud-computing resource, wherein the cloud-computing resource is a cloud-computing resource; and applying the constraint on the cloud-computing resource such that, when the cloud-computing resource is used to perform the computer workload, the cloud-computing resource's operation is limited according to the constraint.
Martinez: Sec. 0068, Additionally, users of platform 20 can access cloud-computing services through platform 20 on-demand and on a self-service basis through the standardized access. Users of cloud computing services offered by platform 20 may include end-users, developers, partners, or administrators that reside on the client network 31.);
Martinez describes the creating and receiving of constraints from users, in which users can be admins.

wherein to share the constraint with another entity further comprises:
receive, from the administrator of the client, input initiating an operation to share the selected constraint with another entity (
Martinez: Sec. 0150, The deploying of the blueprint may map the logical design to a set of available resources within the hybrid cloud environment. The deployment policy may utilize design time constraints, such as container resource affinity, workload resource requirements (e.g., minimum cpu and memory), application components and availability of required data/artifacts, operating system, required SLA, etc., to constrain the initial set of available cloud resources. The deployment policy may further provide the ability to globally or on a hierarchical basis define specific sets of cloud resources that should be included/excluded from evaluation for application blueprints deployed within that container hierarchy. The deployment policy may further provide the ability to specifically include/exclude sets of resources based on meta-data properties specified on the logical design. For example, the enforcement of a “geographic” constraint may be performed by the deployment policy, such as by requiring workloads to be tagged with a meta-data property and filtering out providers that do not match this constraint.);
Martinez describes initiating the deployment and delivery of software, which includes the sharing and filtering out of constraints.

initiate an approval workflow to request, on behalf of the administrator, approval to share the constraint with the other entity (
Martinez: Sec. 0121, In embodiments, policy-driven governance may be integral to the platform 20 and to the end-to-end lifecycle to create and enforce policies in a closed-loop governance lifecycle, such as extensible policy framework to support unique needs, customizable approval workflow, integration with corporate audit and governance systems, establishing a foundation for audits and policy reviews, and the like. Referring again to FIG. 10, the planner module 1002 may contribute to the creation of design-time policies, such as access rights, right-placement parameters, regulatory restrictions, and the like. The designer module 1004 may contribute to the creation of run-time policies, such as auto-scaling parameters, maximum instances allowed, and the like. The centerpoint module 1008 may enforce access policies, ensuring that the right users are accessing the right assets and deploying those assets in the right places, and the like. The manager module 1010 may enforce run and design-time policies, such as allowing cloud-compute services to scale up or down in response to load or other conditions in the environment as well as prevent users from consuming arbitrary amounts of compute resources, and the like. The access module 1012 may enforce access policies across internal and external service providers, and the like. In this way, policy creation is an integrated process across the platform.
Martinez: Sec. 0125, The service builder can then build its own service by adding a processing service that processes the inputs into outputs that are stored in the data storage and made available for other users who wish to have those outputs, such as for their own services. The new service can be stored in the enterprise application store for further use by others. A user of the enterprise application store may organize software services into manageable “catalogs” to control user access and experience, apply rich security, usage, and billing policies to entire catalogs, catalogs of catalogs, individual offerings, configure workflows for publishing approvals, and the like.
Martinez: Sec. 0127, The software application store order approval capability can include an integrated purchase approval system that follows a flexible workflow that is consistent with industry standards and best practices, a pluggable service model to allow for transparent integration with third-party approval systems, and the like. In other embodiments the order approval capability includes a highly customizable workflow that can be built from individual approval systems that can be chained-together in various and selectable sequences. These various and selectable sequences can be varied by catalog, catalog item, user, user group, and the like.); 
Martinez describes the approval of workflow and share constraints such a rights and access to multiple users and groups.

Williams and Martinez are all directed to the analysis and working with digital data (See Williams at 0181, 0205; Martinez at 0176). Williams discloses that additional examples data control, such as including the use of a System Administrator (See Williams at 0027). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams, which teaches detecting and managing of software products in view of Martinez, to efficiently apply analysis of digital data to enhancing the management of software to allow the use of remote execution of software. (See Martinez at 0011, 0170).

Claims 28-34 recite limitations that stand rejected via the art citations and rationale applied to claims 21-27.  

Claims 35-40 recite limitations that stand rejected via the art citations and rationale applied to claims 21-27. Regarding one or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more processors of an enterprise catalog service cause the enterprise catalog service to (
Williams: Sec. 0004, methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The present invention may be implemented as a method on the machine, as a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines.
Williams: Sec. 0171, The software program may be associated with a client that may include a file client, print client, domain client, internet client, intranet client and other variants such as secondary client, host client, distributed client and the like. The client may include one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other clients, servers, machines, and devices through a wired or a wireless medium, and the like. The methods, programs or codes as described herein and elsewhere may be executed by the client. In addition, other devices required for execution of methods as described in this application may be considered as a part of the infrastructure associated with the client.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narasimhan et al, U.S. Pub. 2014/0282037, (describing the method for implementing a cloud services catalog).
Iyoob et al, U.S. Pub. 2014/0278808, (describing the method for managing packages for cloud service providers).
Adapalli et al., U.S. Pat. 9,824,390, (describes the brokering and hosting services in a cloud for software and product development tools used by developers). 
Rauscheckeret al., Cloud-Based Manufacturing-As-A-Service Environment for Customized Products, eChallenges e-2011 Conference Proceedings. IIMC International Information Management Corporation, ISBN: 978-1-905824-27-4 
https://strathprints.strath.ac.uk/38573/1/Cloud_based_Manufacturing_as_a_Service_Environment_for_Customized_Products.pdf (describes customizing cloud base services for products).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624